DETAILED ACTION
This action is in response to an Response to Restriction Requirement received 01/18/2022, in which claims 1-20 are pending, claims 10-20 are withdrawn as directed to a non-elected invention and claims 1-9 are ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 26 AUGUST 2019, 05 SEPTEMBER 2019 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 01/18/2022 is acknowledged. While claim 10 has been amended to depend on claim 1 it is still subject to the Restriction Requirement for the reason as previously detailed and claims 10-20 are withdrawn as directed to an Non-elected invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a temperature adjusting member for adjusting the temperature inside the graphite reactor in accordance with the drying of the spent ion exchange resin, the separation of the radionuclide-containing ion exchange group, the carbonization of the spent ion exchange resin, and the halogenation of the compound derived from the radionuclide-containing ion exchange group” in claim 5, and no further structural details are provided in the specification and thus the term is given its broadest reasonable interpretation to one on skill in the art, which would be any structure which would be obvious and well known to one of skill in the art which allows one to control the temperature inside the graphite reactor; such as thermometer, programmed temperature controller, etc.
“a cleaning apparatus for cleaning a volatile radionuclide gas, water vapor, or an acidic gas generated by heating the spent ion exchange resin” in claim 8, and no further structural details are provided in the specification and thus the term is given its broadest reasonable interpretation to one on skill in the art, which would be any structure which would be obvious and well known to one of skill in the art which allows one to cleaning a volatile radionuclide gas, water vapor, or an acidic gas generated by heating the spent ion exchange resin; such as anything that removes the gas/vapor from the reactor or specifically treats the gas/vapor for its removal i.e. a filter.
“a post-combustion apparatus for thermally decomposing and removing the organic gas generated by heating the spent ion exchange resin” in claim 9, which is taken to be structurally a “high-temperature electric furnace, a post-combustion furnace including a gas burner, a plasma combustion furnace, a catalytic combustion furnace, and the like, and any form may be used without limitation as long as the post-combustion apparatus 50 is an apparatus for 20 completely combusting the organic gases; (instant specification pg. 15)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: (claim 8) it is not clear how the cleaning apparatus is connected or in communication with the apparatus, or if it is even distinct from the apparatus, or if it is an entirely separate device which gasses may be collected and delivered to; (claim 9) it is not clear how the post-combustion apparatus is connected or in communication with the apparatus, or if it is even distinct from the apparatus, or if it is an entirely separate device which gasses may be collected and delivered to.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case the libations of claims 2, 6 and 7 are all functional limitations which do not require further structural components and thus do not further limit the subject matter of the claim upon which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,912,302 (hereinafter “Kobayashi”).
Regarding Claim 1 Kobayashi discloses an furnace apparatus, the apparatus comprising: 
a graphite reactor (i.e. the cylinder 10 comprises graphite sheets 18 on it walls, and is thus considered a graphite reactor); 
a graphite heater (i.e. the carbon heaters 8 which is made of graphite having a carbon content of at elast 99.9980% are thus considered graphite heater); 
an inert gas injection tube (i.e. inert gas supply conduit 15); and 
a halogenation gas injection tube (the inert gas supply conduit 15 can also function as a halogenation gas injection tube, and so may the exhaust conduit 14); Abstract, C5/L20-C6/L64.
The limitations “for treating a spent ion exchange resin”, “for receiving a spent ion exchange resin comprising a radionuclide-containing ion exchange group therein”, “for heating the spent ion exchange resin”, “for injecting an inert gas into the graphite reactor for drying and carbonizing the spent ion exchange resin”, and “for injecting a halogen-containing gas or a halogenation compound gas into the graphite reactor for halogenation of a compound derived from the radionuclide-containing ion exchange group” are functional limitations directed to the intended use of the claimed structure and thus does not positively claim “a spent ion exchange resin” or “a radionuclide-containing ion exchange group” or “an inert gas” or “a halogen-containing gas or a halogenation compound gas”, or “a compound derived from the radionuclide-containing ion exchange group”. This functional limitation does not further define over the prior art because the structure disclosed by Kobayashi would be capable of “receiving a spent ion exchange resin comprising a radionuclide-containing ion exchange group therein”, “heating the spent ion exchange resin”, “injecting an inert gas into the graphite reactor for drying and carbonizing the spent ion exchange resin” and “injecting a halogen-containing gas or a halogenation compound gas into the graphite reactor for halogenation of a compound derived from the radionuclide-containing ion exchange group”, i.e. even though it is not specifically disclosed to be used for a process as described by the functional limitations; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
The ion exchange resin may also be considered the material worked upon, and thus does not limit the apparatus claim; see MPEP 2115. 
Regarding Claim 2 Kobayashi discloses the apparatus of claim 1, which comprises the  graphite reactor and a graphite heater, and with regard to the further limitation that said reactor is “for stepwisely performing the drying of the spent ion exchange resin, the separation of the radionuclide-containing ion exchange group, the carbonization of the spent ion exchange resin, and the halogenation of the compound derived from the radionuclide-containing ion exchange group”, this is a functional limitations directed to the intended use of the claimed structure and thus does not positively claim the recited process steps. This functional limitation does not further define over the prior art because the structure disclosed by Kobayashi would be capable of “stepwisely performing the drying of the spent ion exchange resin, the separation of the radionuclide-containing ion exchange group, the carbonization of the spent ion exchange resin, and the halogenation of the compound derived from the radionuclide-containing ion exchange group”, i.e. even though it is not specifically disclosed to be used for a process as described by the functional limitations; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding Claim 5 Kobayashi discloses the apparatus of claim 2, further comprising a thermocouple 16 and a sight hole 17 for measuring, controlling and monitoring temperature conditions during operation (C5/L40-44); i.e. a temperature adjusting member as claimed.
With regard to the further limitation that said reactor is “for adjusting the temperature inside the graphite reactor in accordance with the drying of the spent ion exchange resin, the separation of the radionuclide-containing ion exchange group, the carbonization of the spent ion exchange resin, and the halogenation of the compound derived from the radionuclide-containing ion exchange group”, this is a functional limitations directed to the intended use of the claimed structure and thus does not positively claim the recited process steps. This functional limitation does not further define over the prior art because the structure disclosed by Kobayashi would be capable of “adjusting the temperature inside the graphite reactor in accordance with the drying of the spent ion exchange resin, the separation of the radionuclide-containing ion exchange group, the carbonization of the spent ion exchange resin, and the halogenation of the compound derived from the radionuclide-containing ion exchange group”, i.e. even though it is not specifically disclosed to be used for a process as described by the functional limitations; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding Claim 6 Kobayashi discloses the apparatus of claim 1, wherein the radionuclide-containing ion exchange group is not positively claimed (see the rejection of claim 1) and therefore the further limitations recited in this claim are functional limitations directed to the intended use of the claimed structure and thus does not positively claim the recited process steps. This functional limitation does not further define over the prior art because the structure disclosed by Kobayashi would be capable of  use with an ion exchange resin as recited and performing the recited process steps, i.e. even though it is not specifically disclosed to be used for a process as described by the functional limitations; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding Claim 7 Kobayashi discloses the apparatus of claim 6, wherein the radionuclide-containing ion exchange group is not positively claimed (see the rejection of claim 1) and therefore the further limitations recited in this claim are functional limitations directed to the intended use of the claimed structure and thus does not positively claim the recited process steps. This functional limitation does not further define over the prior art because the structure disclosed by Kobayashi would be capable of  use with an ion exchange resin as recited and performing the recited process steps, i.e. even though it is not specifically disclosed to be used for a process as described by the functional limitations; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding Claim 8 Kobayashi discloses the apparatus of claim 1, wherein the exhaust gas conduit 14 is connected with an evacuating device such as a vacuum pump, which may be operated to exhaust the air in the furnace (C5/L37-40 and C6/L59-64) and is thus seen to be a cleaning apparatus, as interpreted above under 112(f) above, because it will remove all gasses from the device and thus clean said gasses from the device which would be generated by anything inside the apparatus. 
Regarding Claim 9 Kobayashi discloses the apparatus of claim 1, wherein the device may function as a post-combustion apparatus, as interpreted above under 112(f) above,  because it is a high temperature electric furnace and the claims do not require the post-combustion apparatus to be a separate device from the overall apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of US 6,406,539 (hereinafter “Shigeto”).
Regarding Claim 3 Kobayashi discloses the apparatus of claim 1, but does not disclose wherein the apparatus comprises a porous dispersion plate in each of an upper part and a lower part in the graphite reactor. 
However Shigeto discloses a similar furnace apparatus wherein the material heated is a powdery carbon material and is held/supported in the heating chamber/reactor by two carbon plates 34 and a sparger 54, all of which are porous to allow gas flow through and thus may be considered “dispersion plates” (Fig. 4).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Kobayashi by including porous carbon support plates and sparger as  disclosed by Shigeto in order to allow heating/processing of powdery material while allowing gas flow through.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of JPH062637B2 (hereinafter “Kondo”).
Regarding Claim 4 Kobayashi discloses the apparatus of claim 1, wherein the graphite heater further comprises an insulating material surrounding the graphite heater (carbon fiber sheets 13) but does not disclose wherein the graphite heater is disposed outside the graphite reactor, and the insulating material is a graphite insulating material. 
However Kondo discloses a similar furnace apparatus wherein the material is contained in a graphite crucible which is inside graphite heaters and uses graphite felt as an insulating material (all Figures, pg. 4 of the translation para. starting “In the device of the present invention, the cushioning material…”; All claims).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Kobayashi by using an inner graphite crucible/reactor to contain the material for heating inside of the graphite heaters as well as use graphite felt for the insulating material as disclosed by Kondo because this involves an obvious use of a inner vessel to further contain i.e. non-solid material desired for heating so that it does not contaminate the rest of the apparatus and this invoels the simple substation of known furnace/high temperature insulating materials to obtain the predictable result of a working apparatus.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773